Citation Nr: 9906162	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to an effective date earlier than April 8, 
1991 for the grant of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 
1971 to July 1974; he immediately re-enlisted and was 
subsequently discharged under honorable conditions in 
December 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the reopening of the 
appellant's claims of entitlement to service connection for a 
back disorder, a right inguinal hernia, epididymitis and a 
psychiatric disorder; his claim for service connection for a 
left foot disorder; and, his claim for the assignment of an 
effective date of April 8, 1991 for the grant of non-service-
connected pension benefits were each denied, as well.  

The issues of entitlement to service connection for a back 
disorder and a psychiatric disorder were initially denied by 
the RO as not proximately due to or the result of service in 
a rating decision issued in June 1977; the appellant 
submitted a Notice of Disagreement and a Statement of the 
Case (SOC) was issued in August 1977.  However, the appellant 
did not perfect his appeal.  In a rating issued in September 
1979, the appellant was denied entitlement to service 
connection for a groin infection and a right inguinal hernia; 
reopening of the psychiatric disorder claim was also denied.  
Notice of the denials was sent the next month and the 
appellant did not timely file an appeal.  In March 1983, the 
RO denied reopening of these four claims; the appellant 
submitted a NOD and an SOC was issued in May 1983.  However, 
the appellant never perfected his appeal.  That rating 
decision therefore represents the last final decision on the 
merits for the back, hernia and epididymitis claims.  These 
claims of the appellant may be reopened only if new and 
material evidence has been secured or presented since the 
March 1983 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant subsequently asked that his psychiatric 
disorder claim be reopened.  In November 1985, the RO issued 
a rating decision denying that request to reopen.  The 
appellant perfected his appeal this time and the Board issued 
a decision in August 1987 which denied the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder.  The appellant again attempted to reopen this 
claim, but the RO issued a rating decision that denied the 
reopening of that claim in October 1989.  The appellant was 
issued a Statement of the Case in October 1989, but he did 
not complete the procedural steps necessary for an appeal of 
that denial to reopen and, therefore, the October 1989 rating 
decision represents the last time that this psychiatric 
disorder claim was finally disallowed on any basis.  The 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the October 1989 
rating decision.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Glynn v. Brown, 6 Vet. App. 523 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision on any basis which addressed the 
reopening of the appellant's claims of entitlement to service 
connection for a back disorder, a right inguinal hernia and 
epididymitis was the rating decision of March 1983.  The 
appellant was notified of that decision in the next month and 
did not timely complete the procedural steps required for an 
appeal.

3.  Evidence received subsequent to the March 1983 rating 
decision which denied the reopening of the appellant's claims 
of entitlement to service connection for a back disorder, a 
right inguinal hernia and epididymitis does not, when viewed 
with the other evidence on file, bear directly and 
substantially upon the specific matters under consideration, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claims.

4.  The last final decision on any basis which addressed the 
reopening of the appellant's claim of entitlement to service 
connection for a psychiatric disorder was the rating decision 
of October 1989.  The appellant was notified of that decision 
in that same month and did not timely complete the procedural 
steps required for an appeal.

5.  Evidence received subsequent to the October 1989 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder does not, when viewed with the other evidence on 
file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

6.  The medical evidence of record does not demonstrate that 
the appellant's currently diagnosed left foot lesions are 
related to service.  He was not diagnosed with any lesion of 
the left foot in-service, nor did he receive any treatment 
for a left foot callus in-service, or within one year of 
service.

7.  The appellant also has not submitted medical evidence of 
any nexus between any current left foot lesions and any 
disease, incident, event, or injury incurred during service.

8.  A Board decision issued in December 1990 denied the 
appellant's claim of entitlement to a non-service connected 
pension.

9.  On April 8, 1991, the RO made a request for a VA 
reexamination and reevaluation of the appellant's medical 
status; he underwent VA medical examinations in May 1991.

10.  The RO again denied the appellant's claim; he appealed 
to the Board which remanded the case in August 1993, for 
additional development.  Subsequently, the RO granted 
entitlement to pension benefits in a rating decision issued 
in December 1993.

11.  The RO assigned an effective date of April 8, 1991, said 
to be the date of application for pension benefits; 
entitlement prior to that time is not shown.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the March 1983 rating 
decision which denied the reopening of the appellant's claims 
of entitlement to service connection for a back disorder, a 
right inguinal hernia and epididymitis is not new and 
material.  Therefore, the claims for service connection for a 
back disorder, a right inguinal hernia and epididymitis are 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

2.  Evidence received subsequent to the October 1989 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder is not new and material.  Therefore, the claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for service connection for a left foot 
disorder.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  The assignment of an effective date earlier than April 8, 
1991 for the grant of pension benefits is not warranted; the 
appellant's claim is legally insufficient.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the Untied States Court of Veterans Appeals 
(Court) has held that the new and material evidence necessary 
in order to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

I.  New and material evidence: back, inguinal hernia, 
epididymitis.

As previously noted, these issues of entitlement to service 
connection for a back disorder and a psychiatric disorder 
were initially denied by the RO as not proximately due to or 
the result of service in a rating decision issued in June 
1977; the appellant submitted a Notice of Disagreement and a 
Statement of the Case (SOC) was issued in August 1977.  
However, the appellant did not perfect his appeal.  In a 
rating issued in September 1979, the appellant was denied 
entitlement to service connection for a groin infection and a 
right inguinal hernia; reopening of the psychiatric disorder 
claim was also denied.  Notice of the denials was sent the 
next month and the appellant did not timely file an appeal.  
In March 1983 the RO denied reopening of these four claims; 
the appellant submitted an NOD and an SOC was issued in May 
1983.  However, the appellant never perfected his appeal.  
That rating decision therefore represents the last final 
decision on the merits for the back, hernia and epididymitis 
claims.  The appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
March 1983 rating decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence that was considered by the RO prior to the 
issuance of the March 1983 rating decision may be briefly 
summarized.  The appellant's service medical records reveal 
that the appellant had undergone an appendectomy shortly 
before he entered service.  In July 1972 he sought medical 
treatment because he had been impotent for a month.  The next 
month, the impotence was again noted as was his complaint of 
occasional vague low back pain.  The appellant underwent x-
ray examination of the lumbosacral spine which revealed no 
significant abnormalities.  He was noted to be depressed 
secondary to his impotence.  The impotence was thought to be 
psychogenic in origin and a course of meprobamate was 
prescribed.  In September 1972, the impotence resolved much 
to the noted relief of the appellant; the meprobamate was 
discontinued.  

In December 1972, the appellant was diagnosed with, and 
treated for, left epididymitis; this was noted to have 
started in October 1972.  In September 1973, the appellant 
was reported to have a history of left epididymitis and to be 
experiencing left scrotal pain.  In September 1974, he 
complained of malaise, chest pain, suprapubic pain and sacral 
pain.  Follow-up for the chronic pelvic pain resulted in KUB 
findings that were within normal limits.  The appellant was 
noted to have many vague complaints and that it was possible 
that he had pelvic adhesions or no disease at all.  In July 
1975, he complained of groin pain and he was noted to have a 
right inguinal hernia.  The appellant underwent his exit 
examination in October 1975; he made no complaint of any back 
trouble or hernia.  He indicated that he was unsure about 
whether or not he had suffered from a venereal disease.  On 
physical evaluation, he was found to be clinically normal.  
No back problem, genitourinary problem or hernia was noted.  
The examiner stated that he reviewed the appellant's health 
records and stated that no significant or interval history 
was noted.  He indicated that the appellant had suffered from 
epididymitis in 1973 with hospitalization that had resolved.  
In November 1975, the appellant complained of testicular pain 
and tenderness.  He was noted to have a history of 
epididymitis and to currently have recurrent symptoms.  

After service, the appellant filed a claim for benefits in 
January 1977; he did not mention any hernia or other 
genitourinary condition.  He did complain of a back 
condition.  Treatment records dated in January 1977 from the 
Orange County Memorial Hospital indicate that, on physical 
examination, no organs or masses were palpated in the abdomen 
and that the appellant had normal male genitalia.  
Radiographic examination of the back showed a normal pelvis 
and a normal lumbosacral spine.  The appellant was noted to 
have previously had epididymitis and to have undergone an 
irrigation and drainage as treatment for it.  No current 
infection was recorded; nor were any current symptoms.  The 
appellant also was seen in a VA facility in January 1977 for 
complaints of back pain, but an x-ray of the lumbosacral 
spine was noted to be normal.  In May 1977, the appellant was 
treated at a VA facility for complaints of back pain.  He 
stated that he had had low back pain for two years but was 
unable to relate any specific injury.  An x-ray of the 
lumbosacral spine revealed no obvious bony abnormality.  No 
hernia was found and no epididymitis was found.  The clinical 
impression was lumbosacral strain.  

The appellant was hospitalized in a VA hospital in September 
1979; the discharge diagnoses included right groin pain that 
was thought to possibly be functional.  On physical 
examination, the genitalia were normal, no inguinal hernia 
was felt, either direct or indirect.  In January 1982, the 
appellant was hospitalized in a VA facility and was diagnosed 
with a lumbosacral sprain.  A VA mental health clinic note 
dated in November 1982 indicated that the appellant gave a 
history of a July 1982 back injury that occurred while he was 
playing basketball.  The appellant sought treatment at a VA 
facility in January 1983; he stated that he wanted his hernia 
fixed.  On physical examination, his external ring tone was 
within normal limits and there was no evidence of hernias.  

The evidence submitted since the March 1983 rating decision 
includes records of VA treatment between 1984 and 1996.  The 
appellant also underwent a VA medical examination in October 
1993 during which no back problem, no right inguinal hernia 
and no epididymitis were diagnosed.  The appellant sought 
treatment at a VA facility in April 1996 complaining of pain 
in his testicles for 20 years.  A urology clinic note 
indicates that the appellant stated he had had intermittent 
pain in his right testes intermittently since 1975.  He did 
not report any swelling.  The assessment was right 
orchialgia.  In May 1996, an MRI revealed bulging midline 
discs at L3-4 and L5-S1.  In December 1996, the appellant 
complained of right scrotal pain of three weeks' duration.  
On physical examination, a tender right epididymal cord was 
found; the testes were normal and there were no hernias.  The 
assessment was epididymitis.  The next month the appellant 
was noted to continue to have recurring episodes of right 
orchialgia that frequently responded to antibiotic therapy 
and to have previously been diagnosed with right 
epididymitis.  It was also noted that a scrotal ultrasound 
perfumed in May 1996 showed a small left varicocele and a 
normal right testes.  On physical examination, a tender right 
epididymal cord was found; the assessment was epididymitis.

The appellant provided testimony at a personal hearing held 
at the RO in January 1990.  He stated that he thought that 
the infection in his groin had cleared up at the present 
time.  See Hearing Transcript p. 13.

The evidence added to the record after the March 1983 rating 
decision also includes some private medical records.  In 
October 1994, the appellant was hospitalized at Winter Park 
Memorial Hospital.  On physical examination, his abdomen was 
soft and nontender.  He was noted to have normal male 
uncircumcised genitalia and it was noted that there was no 
clear inguinal hernia present on examination.  The appellant 
was seen during this hospitalization for his complaints of 
testicular pain for the previous 17 years that he said came 
and went.  After questioning the appellant, the doctor noted 
that the appellant had been fairly functional over the years 
and was simply describing a pain in the inguinal region, 
especially on the left.  On physical examination the abdomen 
was soft and without pain, guarding or tenderness.  There was 
a fullness in the left testicular region in the epididymitis 
that was compatible with a history of epididymitis in the 
past.  The doctor also noted weakness in the left inguinal 
area that could not be characterized as a true herniation.  
The clinical impression was inguinal hernia on the left and 
probable epididymitis.  

The appellant also testified during a personal hearing held 
at the RO in September 1997 about when his back and 
groin/genital problems started; he said this was during 
service.  He stated that he was currently being treated for 
right epididymitis and that he had not had any right inguinal 
surgery since service.  See Hearing Transcript pp. 4-5.  The 
appellant testified that he was unable to distinguish between 
the pain and discomfort caused by the hernia from that caused 
by the epididymitis.  See Hearing transcript p. 6.  He stated 
that during service he was lifting a large garbage can and 
felt something snap in his back and that he had not suffered 
any back injuries since service.  He contended that the May 
1996 MRI results showed the residuals of the in-service 
injury.  See Hearing Transcript pp. 7-8.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's back disorder, or his inguinal hernia or his 
right epididymitis.  There is no medical opinion stating that 
the left epididymitis of October 1972 is the etiologic cause 
of the appellant's current right epididymitis or that the 
current low back disorder should be considered a residual of 
any vague complaints of low back pain noted in service.  
There is no medical opinion stating that the appellant's back 
disorder or his epididymitis is directly related or 
indirectly related to any incident or occurrence of the 
appellant's service.  Furthermore, there is no current 
medical evidence indicating that the appellant currently 
suffers from a right inguinal hernia.

The Board has considered each item of evidence which has been 
added to the record since the March 1983 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes numerous VA outpatient and inpatient 
treatment records; private medical records; and various 
testimony and written statements from the appellant and his 
representative.  The Board finds that the additional medical 
records relating to subsequent post-service diagnosis and 
treatment of the appellant's back pathology, the right 
epididymitis and any hernia fail to provide any additional 
relevant evidence as to the issue of whether any of these 
conditions were incurred in or related to service.  That any 
such pathology was diagnosed after service and that the 
appellant was recently treated for said pathology which may 
have worsened thereafter, were all considered by the RO in 
its March 1983 rating decision and found not to demonstrate 
entitlement to service connection.  The additional treatment 
for any back disorder, any hernia, and any epididymitis 
rendered since the filing of the original claims sheds no 
further light on the question of a causal or etiologic 
relationship between said pathology and any incident relating 
to service.  

The Board finds that the medical records submitted subsequent 
to the March 1983 rating decision fail to provide any 
additional relevant evidence as to the issues of whether the 
appellant's back disorder, his inguinal hernia or his right 
epididymitis were incurred in, or related to, service.  
Previous medical records which included notations of the in-
service treatment for left epididymitis and back pain and the 
finding of a right inguinal hernia and the post-service 
existence of numerous medical conditions were considered by 
the RO in its March 1983 decision and found not sufficient to 
reopen the appellant's claims.  The medical records submitted 
since March 1983 provide no more definitive delineation of 
etiology or causation.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
and his claimed back disorder, the epididymitis and the 
inguinal hernia.  Therefore, the Board concludes that the 
medical records submitted after March 1983 to be cumulative 
and are not "new and material" evidence.  

The assertions of the appellant that his back disorder, his 
right inguinal hernia and his epididymitis are related to 
complaints he had in service are not competent medical 
evidence with regard to those issues.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his back disorder, his right or left 
inguinal hernia, and/or his epididymitis and any in-service 
incident.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, any statement of the appellant's representative as 
to the etiology of the appellant's back disorder, his right 
or left inguinal hernia, and/or his epididymitis is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's testimony 
and written statements, and the written statements of his 
representative, are cumulative evidence.  Moreover, the 
appellant's testimony and written statements tended to 
restate contentions that were on file at the time of the 
prior denial.  The testimony and written statements of the 
appellant and his representative iterate previous evidence of 
record and are thus cumulative and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the March 1983 
rating decision is not new and material and the appellant's 
claims as to service connection for a back disorder, a right 
inguinal hernia and epididymitis are not reopened.  
Furthermore, the use of the doctrine of reasonable doubt is 
inapplicable to issues of new and material evidence.  See 
Annoni v. Brown, 5 Vet. App. 463 (1993).

II.  New and material evidence: psychiatric disorder.

After the March 1983 rating decision was issued, the 
appellant subsequently asked that his claim of entitlement to 
service connection for psychiatric disorder be reopened.  In 
November 1985, the RO issued a rating decision denying that 
request to reopen.  The appellant perfected his appeal in 
relation to this denial and the Board issued a decision in 
August 1987 which denied the appellant's claim of service 
connection for the psychiatric disorder.  The appellant again 
attempted to reopen this claim, but the RO issued a rating 
decision that denied the reopening of that claim in October 
1989.  The appellant was issued a Statement of the Case in 
October 1989, but he did not complete the procedural steps 
necessary for an appeal of that denial to reopen and, 
therefore, the October 1989 rating decision represents the 
last time that this psychiatric disorder claim was finally 
disallowed on any basis.  The appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the October 1989 rating decision.  Evans 
v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the RO in reaching its October 
1989 rating decision included the appellant's service medical 
records, the reports of VA psychiatric examinations and 
mental health clinic treatment; reports of VA 
hospitalizations; the transcripts of a personal hearings held 
at the RO; and reports of private treatment.  This evidence 
may be briefly summarized.

Review of the service medical records indicates that the 
appellant was thought to be suffering from depression 
secondary to his impotence in August 1972.  He was much 
relieved when this problem resolved in September 1972.  In 
November 1973, he discussed sexual problems and he complained 
of insomnia the next month.  In January 1975 he requested a 
referral to Mental Hygiene.  Service personnel records reveal 
that the appellant was apparently drunk and involved in 
several altercation one day in September 1975.  He thereafter 
sought self-referral to the Mental Health Clinic in hopes of 
avoiding a mandatory referral and in hopes of getting a 
discharge.  He admitted to heavy drinking and reported that 
he was in the process of getting divorced.  The clinical 
impression was early stages of alcoholism with the onset of 
physical dependence.  On his exit report of medical history, 
dated in October 1975, the appellant denied depression, 
excessive worry, loss of memory and nervous trouble of any 
sort.  The medical examination resulted in a finding that the 
appellant was psychiatrically normal.  A DA Form 3082, dated 
in November 1975, was signed by the appellant and indicated 
that there had been no change in his medical condition since 
the previous exit examination.  

After service, the appellant filed for VA benefits in January 
1977; he claimed to have a nervous condition for which he 
received in-service treatment in 1973, 1974 and 1975.  He was 
treated at Orange Memorial Hospital in January 1977 for a 
schizophrenic reaction of the chronic undifferentiated type.  
That same month he was seen in a VA Mental Health Clinic 
where psychological testing indicated a diagnosis of passive-
aggressive personality disorder.  In September 1979, he was 
hospitalized in a VA facility; the diagnosis was 
neuropsychiatric condition manifested by anti-social 
personality with a history of alcohol abuse.  In August 1982, 
the appellant was noted to be receiving treatment for 
symptoms including anxiety and depression.  He was diagnosed 
on a VA outpatient basis in November 1982 with a 
schizophrenic disorder after he presented with depression.  
His brother-in-law was noted to report that the appellant's 
personality had changed in the previous four years and that 
he had left Orlando for Georgia four years previously and 
since he had come back to Orlando he had caused chaos, he 
could not hold a job, he talked funny and he was suspicious 
of others.  In January 1983, he was hospitalized in a VA 
facility.  The discharge diagnosis was personality disorder, 
dependent and anti-social.  

A letter from the appellant's community mental health 
services provider dated in October 1985 indicated that the 
appellant had been receiving treatment there since April 1984 
and that his diagnosis was chronic undifferentiated 
schizophrenia with depressive features and a passive-
aggressive personality disorder.  Other records indicated 
that the appellant continued to receive treatment at this 
facility through March 1989; the etiology of his psychiatric 
pathology is not delineated in these records.

In July 1986, the appellant testified at a personal hearing 
at the RO.  He stated that he went to see people at mental 
hygiene at Ft. Campbell in 1974 because he was not able to 
eat or sleep.  He said that he visited them a couple of 
times.  See Hearing Transcript p. 3.  He testified that right 
after service he did not seek assistance and that he did not 
go to a military base for treatment.  See Hearing Transcript 
pp. 4-5.  The appellant also testified that he was currently 
receiving psychiatric treatment and taking psychiatric 
medication.  See Hearing Transcript pp. 6-7.  His father-in-
law testified that he started seeing the appellant go 
downhill when his daughter told him she wanted a divorce.  He 
stated that he was not aware that the appellant was seeing 
mental health counselors in Germany.  See Hearing Transcript 
pp.  11-12.  He also stated that the appellant was not 
dependable after the divorce, that he did not care anymore 
and that he was worse when he returned from Georgia.  See 
Hearing Transcript p. 12.  The appellant's representative 
argued that the existence of a psychiatric diagnosis one 
month and one year after service was close enough to show 
that something was going on in-service and certainly within 
one year of service.  See Hearing Transcript p. 12.

The appellant underwent a VA psychiatric examination in 
August 1989.  He stated that he had received psychiatric 
treatment in-service in 1975 after a few years of tension 
caused by marital difficulties.  He also reported that he was 
currently receiving treatment at a community mental health 
center and taking medication.  The examiner rendered a 
diagnosis of paranoid schizophrenia and alcohol dependence.

The evidence added to the claims file after the October 1989 
rating decision includes reports of two hospitalizations at 
the Winter Park Pavilion, one in September 1989, and the 
second in January 1991.  Social Security Administration (SSA) 
records gathered in association with his claim for SSA 
disability benefits reveal that, in September 1984, the 
appellant was considered to have a primary diagnosis of 
personality disorder and also to have a diagnosis of 
schizophrenia.  He was found to be disabled for SSA purposes 
as of January 1981.  The evidence of record shows that the 
appellant continued to receive  treatment at a community 
mental health center; records are available from the Seminole 
facility from November 1982 through June 1997.  The appellant 
was again hospitalized at the Winter Park Memorial Hospital 
in October 1994; he was noted to have approximately 20 years 
of diagnosed schizophrenia.  

The appellant testified at his personal hearing held at the 
RO in September 1997 that in 1975 he was having problems from 
a divorce situation for which he did not receive any help or 
consideration from his superiors.  As a result of this, he 
testified that he began drinking and that he only had an 
alcohol problem that one time.  The appellant further 
testified that he was told to get help for his alcoholism and 
that he went for counseling while in Germany.  See Hearing 
Transcript pp. 11-13.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's psychiatric disorder.  There is no medical 
opinion stating that the secondary depression of August 1972 
is the etiologic cause of the appellant's current 
schizophrenia or that the current psychiatric disorder should 
be considered a residual of the alcohol abuse noted in 
service.  There is no medical opinion stating that the 
appellant's psychiatric disorder is directly related or 
indirectly related to any incident or occurrence of the 
appellant's service.  Furthermore, the argument that the 
existence of a psychiatric diagnosis 13 months after service 
should be evidence of in-service occurrence or occurrence 
within the presumptive period had previously been considered 
and rejected and the appellant has not provided any 
additional medical opinion on that point.

The Board has considered each item of evidence which has been 
added to the record since the October 1989 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes numerous VA outpatient and inpatient 
treatment records; VA psychiatric examinations; private 
medical records; and various testimony and written statements 
from the appellant and his representative.  The Board finds 
that the additional medical records relating to subsequent 
post-service diagnosis and treatment of the appellant's 
psychiatric pathology fail to provide any additional relevant 
evidence as to the issue of whether any of his psychiatric 
conditions was incurred in or related to service.  That any 
such pathology was diagnosed after service and that the 
appellant was recently treated for said pathology which may 
have worsened thereafter, were all considered by the RO in 
its October 1989 rating decision and found not to demonstrate 
entitlement to service connection.  The additional treatment 
for schizophrenia or other psychiatric disorder has been 
rendered since the filing of the original claim sheds no 
further light on the question of a causal or etiologic 
relationship between said pathology and any incident relating 
to service.  Of course, compensation cannot be paid for the 
appellant's alcoholism since there is a statutory and 
regulatory bar to entitlement to service connection on a 
direct basis.  38 C.F.R. § 3.301.  Furthermore, service 
connection is not allowed for a personality disorder. 
38 U.S.C.A. § §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

The Board finds that the medical records submitted subsequent 
to the October 1989 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's psychiatric disorder was incurred in, or related 
to, service.  Previous medical records which included 
notations of the in-service treatment for depression 
secondary to impotence and for alcoholism and the post-
service existence of numerous psychiatric and medical 
conditions were considered by the RO in its October 1989 
decision and found not sufficient to reopen the appellant's 
claim.  The medical records submitted since October 1989 
provide no more definitive delineation of etiology or 
causation of the appellant's schizophrenia or other 
psychiatric disorder.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
and his currently demonstrated psychiatric pathology.  
Therefore, the Board concludes that the medical records 
submitted after October 1989 to be cumulative and are not 
"new and material" evidence.  

The assertions of the appellant that his psychiatric disorder 
is related to complaints he had in service are not competent 
medical evidence with regard to those issues.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Furthermore, the appellant lacks the 
medical expertise to enter a medical judgment as to any 
relationship between the onset of his psychiatric disorder 
and any in-service incident.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, any statement of the appellant's 
representative as to the etiology of the appellant's 
psychiatric disorder is also insufficient to establish a 
medical diagnosis.  Id.  Therefore, the Board concludes that 
the appellant's testimony and written statements, and the 
written statements of his representative, are cumulative 
evidence.  Moreover, the appellant's testimony and written 
statements tended to restate contentions that were on file at 
the time of the prior denial.  The testimony and written 
statements of the appellant and his representative iterate 
previous evidence of record and are thus cumulative and 
therefore do not constitute "new and material" evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Consequently, the evidence presented since the October 1989 
rating decision is not new and material and the appellant's 
claim as to service connection for a psychiatric disorder is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).

III.  Service connection: left foot.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Court has said that 
the statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
generally does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Review of the appellant service medical records reveals that, 
in March 1974, a callous on the appellant's right foot was 
shaved and that, in July 1974, he was seen for a complaint 
concerning a plantar wart on the ball of his right foot; it 
was noted that one had last been removed in March.  In 
October 1975 he sought medical treatment with a complaint of 
an old injury of the left foot; he complained of pain in the 
area of the lateral aspect of the foot.  He was put on 
profile for one week and was allowed to wear tennis shoes.

Review of the appellant's service medical records also 
reveals that he underwent a service separation examination in 
October 1975.  He did not indicate on the associated report 
of medical history that he suffered from any foot problem.  
The medical examiner did not discover any foot problem during 
the October 1975 examination and the clinical findings 
pertaining to the feet and the extremities were normal.  
According to the DA Form 3082 signed by the appellant in 
November 1975, he had not endured any new medical problems 
since the previous separation examination.

The appellant submitted a claim for VA benefits in January 
1977; he did not indicate that he suffered from any foot 
problems.  The evidence of record is replete with medical 
records, both VA and private, dating from 1977 to 1997.  
There is no mention of any foot problem in these medical 
records until a VA treatment note dated in August 1995, when 
the appellant was noted to say that the bottoms of his feet 
had been hurting for years.  The Board notes that the 
appellant initially filed a claim for a left foot disorder in 
June 1995.  

The appellant was subsequently treated for a painful lesion 
on the bottom of his left foot.  In June 1996, the appellant 
underwent the removal of a verruca from the left foot.  

The appellant testified at his September 1997 hearing at the 
RO that he was treated for a callus of his left foot in-
service.  He stated that the foot was shaved and that he was 
put on bed rest. The appellant also testified that he was 
told he could do the procedure and that he continually did do 
it.  See Hearing Transcript p. 8.  The appellant further 
testified that he had been getting treatment since 1995 at a 
VA facility and that he had been told by a doctor that the 
calluses were caused by a bone shift and that he thought it 
was due to the physical activity he engaged in while in-
service.  He also said that he had not undergone any surgery 
on his left foot, but that the calluses were burned away.  
See Hearing Transcript p. 9.  The Board notes that the 
appellant made no mention of any problems with either of his 
feet during the discussions of his physical maladies during 
the personal hearings held at the RO in January 1990 and 
April 1992 on the issue of entitlement to pension.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  Moreover, with certain enumerated 
disorders service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As previously noted, evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
evidentiary assertions that the foot pathology he suffered 
from in-service on the right foot is the source of his 
current left foot pathology are beyond the competence of the 
appellant.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  This means that competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The same is true of a claimant's representative.

In this case, the service medical records indicate that the 
appellant had a callous on his right foot removed in March 
1974, and that he was again treated for a plantar wart on the 
ball of his right foot in July 1974.  There is only one 
mention of the left foot in the service medical records and 
it refers to pain from an old injury, not to any callous or 
plantar wart or verruca.  Furthermore, there is no current 
evidence showing that the appellant suffers from any right  
foot pathology, only that he has recently been treated for a 
plantar wart of the left foot.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for 
calluses or plantar warts of the left foot.  The current 
existence of a right foot disorder has not been shown.  
Furthermore, the existence of a left foot disorder was not 
medically demonstrated until many years, almost 20, after 
service.  The appellant has not provided any medical 
evidence, except the statement of his opinions contained in 
his written statements and his testimony, to establish that 
he currently suffer from any left foot disorder that is 
related to service, and his statements are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant suffers from a left foot disorder for which 
there is a service relationship, i.e., there is no medical 
opinion of record establishing a direct nexus between the 
appellant's currently diagnosed left foot disorder and any 
incident or disease related to service, including the removal 
in-service of a plantar wart from the right foot, and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the claim for service 
connection for a left foot disorder must be denied as not 
well-grounded.  Because the appellant's claim is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1997 Supplemental Statement of 
the Case (SSOC) in which the appellant was informed that 
medical records in evidence did not show that any left foot 
disorder occurred in, or was caused by, his military service.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  Moreover, there is no 
indication that there are any available records that would 
make the claim well-grounded.

Further as the evidence needed to well ground this claim is 
essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is no prejudice in the Board entering a decision on the 
subissue of whether the claim was well grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that his claim of entitlement to service connection 
for any left foot disorder is plausible, that is, he has 
failed to present medical evidence that demonstrates the 
existence of any left foot pathology which directly links the 
current left foot disorder to service, the claim for service 
connection for a left foot disorder must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).

IV.  Earlier effective date for pension benefits.

The record shows that the appellant filed his initial claim 
for entitlement to non-service connected pension benefits in 
June 1989.  That same month, an original RO rating decision 
denied entitlement to pension benefits.  That rating was 
subsumed by a Board decision dated in December 1990 upholding 
the denial of non-service-connected pension benefits.

Following the December 1990 Board decision the appellant did 
not submit an application to reopen his claim for entitlement 
to pension benefits, however, the RO considered a VA Form 21-
4199 to be such a request; that form is dated April 8, 1991.  
As a result of that form, the appellant was scheduled for VA 
examinations.  However, the RO continued to deny entitlement 
to pension benefits and the Board remanded the case in August 
1993 for additional development.   The RO then subsequently 
granted the appellant entitlement to pension benefits in a 
rating decision issued in December 1993, the assigned 
effective date was April 8, 1991.  April 8, 1991 was the date 
the RO considered that it had received the appellant's 
request to reopen his claim for pension, even though the VA 
Form 21-4199 was generated by the RO; a VA medical 
examination was not performed until May 1981.  

The Board's December 1990 decision is final; the appellant 
did not appeal it to the Court.  The appellant has alleged, 
basically, that he feels that he should have been awarded 
pension benefits rating dating back to 1987, as evidenced by 
his testimony at his September 1997 personal hearing at the 
RO.  See Hearing Transcript p. 10.  However, he has alleged 
no more than disagreement in general with prior VA decisions 
and he has not raised a valid claim of clear and unmistakable 
error (CUE) or made a formal request for reconsideration by 
the Board.  Therefore, review of the Board's December 1990 
decision is not currently possible.  

Once a veteran's claim has been finally denied by the Board 
or the RO, he may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156.  The VA regulation 
governing the effective date of claims reopened based on new 
and material evidence provides that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155.  In this 
case, the appellant was examined by VA doctors in May 1991 
which resulted in medical findings that the RO felt were 
sufficient to indicate that he was unable to work due to non-
service-connected disabilities and that therefore he was 
entitled to pension benefits, which was the legal basis on 
which the Board denied the appellant's appeal in December 
1990.

The appellant seeks an earlier effective date for an award of 
pension benefits, prior to April 8, 1991.  In Lapier v. 
Brown, 5 Vet. App. 215 (1993), the Court stated:

The sole issue on appeal is whether 
the veteran is entitled to an 
earlier effective date for a 100% 
rating for schizophrenia.  This 
claim was denied by a prior final 
BVA decision in March 1989.  
Although the Secretary is required 
under 38 U.S.C.A. § 5108 (West 1991) 
to reopen claims that the BVA has 
previously and finally denied when 
"new and material evidence" is 
presented, in this case such a 
reopening could not result in an 
earlier effective date because an 
award granted on a reopened claim 
may not be made effective prior to 
the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1992).  Mr. Lapier reopened his 
claim in September 1984, and his 
100% rating was granted effective 
from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present 
case, an effective date for assignment of the entitlement to 
pension benefits earlier than April 8, 1991 is precluded.  
The Board is bound by the laws enacted, and by VA 
regulations.  38 U.S.C.A. § 7104.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
It appears that there is no possible provision to allow a 
grant of the benefit sought on appeal, especially since the 
December 1993 rating decision resulted in the grant of 
pension benefits one month prior to the existence of medical 
evidence that supported the appellant's claim.  The legal 
criteria, not the facts, are dispositive of the issue.  The 
appellant has failed to state a claim upon which relief could 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis at 430 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board is 
terminated).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim of entitlement to an earlier effective date 
for a grant of entitlement to pension benefits must be 
denied, due to the absence of legal merit or lack of 
entitlement under the law.  


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a back 
disorder, a right inguinal hernia, epididymitis and a 
psychiatric disorder, the benefits sought on appeal are 
denied.

A well-grounded claim for entitlement to service connection 
for a left foot disorder not having been submitted, that 
claim is denied.

Entitlement to an earlier effective date for the grant of 
entitlement to pension benefits prior to April 8, 1991 is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

